Citation Nr: 0114119	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  97-11 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of an extratesticular germ cell tumor with 
metastases to the lungs. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from July 1987 to December 
1988. 

In an April 1989 Department of Veterans Affairs (VA) rating 
decision, service connection was granted for extratesticular 
germ cell tumor of unknown primary site with metastasis to 
chest, abdominal and pelvic lymphatics.  A 100 percent 
disability rating was assigned.

In April 1996 decision, the VA Regional Office (RO) proposed 
to reduce the veteran's schedular 100 percent rating for the 
disability at issue to a zero percent rating, in accordance 
with VA rating schedule criteria, due to there not being 
cancer treatment being performed for at least six months, and 
in the absence of compensable residuals following cessation 
of active malignancy.  The RO notified the veteran of its 
proposal reduction at that time. In a July 1996 rating 
decision, the RO reduced the assigned disability rating to 
noncompensably disabling.  The RO advised the veteran of its 
decision in August 1996, and he appealed to the Board of 
Veterans' Appeals (the Board). 

In December 1998, the veteran failed to report for a hearing 
before a Board member at the RO in Los Angeles, CA.  The 
veteran has not requested that this hearing be rescheduled.  
Accordingly, the Board will review this case as if the 
veteran withdrew his request for a personal hearing.  See 38 
C.F.R. § 20.704(d) (2000).

This claim was previously before the Board in January 1999, 
at which time it was remanded for additional evidentiary 
development.  Although the RO attempted to comply with the 
Board's remand instructions, the development requested was 
not able to be fully completed, as will be further explained 
herein.



FINDING OF FACT

The veteran failed, without good cause, to report for three 
VA examinations which were scheduled to evaluate the severity 
of his service-connected residuals of an extratesticular germ 
cell tumor with metastases to the lungs and which were 
necessary to establish the degree of the current disability.


CONCLUSION OF LAW

Entitlement to an increased evaluation for residuals of an 
extratesticular germ cell tumor with metastases to the lung 
cannot be established without a current VA examination; 
because the veteran has failed to report for three scheduled 
examinations without good cause, the claim is denied.  38 
C.F.R. §§ 3.327, 3.655 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to a compensable 
disability rating for his service-connected extratesticular 
germ cell tumor with metastases to the lungs.  In the 
interest of clarity, the Board will briefly describe the 
factual background of this case and then proceed to analyze 
the claim and render a decision.

Factual background

As noted in the introduction section of this decision, this 
claim was previously before the Board in January 1999, at 
which time it was remanded for additional evidentiary 
development.  Although the RO attempted to comply with the 
Board's remand instructions, the development requested was 
not able to be fully completed. In this regard, 
correspondence dated in February 1999 was issued from the RO 
to the veteran advising him of the Board remand and asking 
him to provide information about his medical treatment.  This 
correspondence was sent to the veteran's address of record in 
Frasier Park, California.  The veteran did not respond.  In 
addition, the RO requested records from the Naval Medical 
Center in San Diego, California.  However, a response from 
that agency indicated that they did not have any inpatient or 
outpatient records concerning the veteran and that the 
records were retired.  Another attempt was made to the Naval 
Medical Center in San Diego, CA for retired records but a 
response was not received. 

In May 1999, several VA examinations were requested for the 
veteran.  The record indicates that the appellant failed to 
report for each VA examination scheduled for May 18 and 25, 
1999.  In a Supplemental Statement of the Case (SSOC) issued 
in August 2000, the RO advised the veteran that he had failed 
to report for VA examinations scheduled in May 1999 and he 
was provided with the laws and regulations pertaining to 
failure to report for three VA examinations.  The veteran did 
not respond to the SSOC or at any time thereafter. 

Analysis

Initially, the Board has determined that this issue is a 
matter in which the law, as opposed to the evidence, is 
dispositive of the issue. 

The dispositive law in this case is 38 C.F.R. § 3.655. Under 
38 C.F.R. § 3.655(b), if a veteran does not appear at a 
scheduled VA examination that is required in order to 
adjudicate a claim, the VA may proceed with the adjudication 
of the claim.  This regulation states, "[w]hen a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record. When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied." Examples 
of "good cause" include, but are not limited to, the illness 
or hospitalization of the claimant, death of an immediate 
family member, etc.  38 C.F.R. § 3.655(a).

A review of the record reflects that the veteran failed to 
report for three VA examinations which were scheduled in May 
1999 after the case was remanded to the RO in January 1999.  
The record does not reflect that proper and timely notice was 
not sent to the veteran's most recent address of record at 
the appropriate time in those cases, and in neither case was 
notice of a VA examination returned to the RO.  A review of 
the record indicates that the veteran has not been heard from 
since he filed his Substantive Appeal in March 1997.  In 
Hyson v. Brown, 5 Vet. App. 262 (1993), the Court pointed out 
that the VA must show that the veteran lacked "adequate 
reason" [see 38 C.F.R. § 3.158(b)], or "good cause" [see 38 
C.F.R. § 3.655] for failing to report for the scheduled 
examinations.  5 Vet. App. at 265.  In this case, there is no 
evidence on file demonstrating that the veteran had any 
"adequate reason" or "good cause" for failing to report for 
the scheduled examinations, in fact he did not contact the VA 
at all after failing to report for the scheduled 
examinations.

In Wamhoff v. Brown, 8 Vet. App. 517 (1996), the Court found 
that notice of a required VA examination mailed to the 
veteran's sole address on file was sufficient to trigger the 
veteran's duty to appear for such examination, although the 
evidence in that case later revealed that the veteran did not 
in fact receive such notification because he was not in fact 
residing at that address. 

The Court has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties. 
Clear evidence to the contrary is required to rebut the 
presumption of regularity. Ashley v. Derwinski, 2 Vet. App. 
307 (1992), (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)).  While Ashley dealt with 
regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the RO. In this 
case, no clear evidence to the contrary has been presented 
with which to rebut the presumption of regularity.  It is 
therefore, presumed that timely notice of the three scheduled 
VA examinations was sent to the veteran at his most recent 
address of record.

While there is medical evidence of record, this evidence is 
unclear as to the precise nature and severity of the 
veteran's residuals of an extratesticular germ cell tumor 
with metastases to the lungs and in no way serves as a 
substitute for the veteran's attendance at a VA examination 
scheduled to comprehensively evaluate this disability.  
Moreover, the evidence which would have been elicited from 
the VA examinations would have more adequately described the 
current symptomatology and severity of the veteran's 
residuals of an extratesticular germ cell tumor with 
metastases to the lungs.

In a case such as this, where additional development is 
required to determine entitlement to increased benefits, the 
veteran may not passively sit by under circumstances where 
his cooperation is essential in obtaining the putative 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In such a situation, the Board has no alternative 
but to deny the veteran's claim as provided under the 
regulatory provisions of 38 C.F.R. § 3.655.  Accordingly, the 
appropriate disposition of the veteran's claim of entitlement 
to an increased evaluation for service-connected residuals of 
an extratesticular germ cell tumor with metastases to the 
lungs is denial of the claim due to his failure to report for 
three VA examinations without providing good cause for 
failure to appear.

Accordingly, for the reasons and bases discussed in detail 
above, the claim of entitlement to an increased evaluation 
for residuals of an extratesticular germ cell tumor with 
metastases to the lungs is denied.

Additional comments

The Board observes that the RO correctly denied this claim on 
the same basis as is being applied by the Board above, namely 
the application of 38 C.F.R. § 3.655.  The August 2000 
Supplemental Statement of the Case informed the veteran of 
the RO's decision and furnished him with a copy of 38 C.F.R. 
§ 3.655.  Accordingly, the Board does not believe that this 
case need be remanded because of due process considerations.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).   

The Board is of course cognizant of the recent enactment of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000).  In general, the 
VCAA provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
his or her claim for a benefit under a law administered by 
VA.  In this case, as had been explained by the Board in 
detail above, VA made repeated efforts to notify and assist 
the veteran in the development of his claim.  Those efforts 
were thwarted by a lack of cooperation on the part of the 
veteran.  The Board accordingly believes that the provisions 
of the VCAA have been complied with in this case to the 
extent possible under the circumstances.


ORDER

Entitlement to an increased evaluation for extratesticular 
germ cell tumor with metastases to the lungs is denied.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals



 

